Diocese of Rochester                    11
                                        19-20905
                   September 12, 2019

N/A




        N/A

        N/A

                             N/A



                        N/A

                 N/A

       N/A




                       N/A

           N/A
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:
                                                    Case No. 19-20905
The Diocese of Rochester,
                                                    Chapter 11
                      Debtor.


          MOTION OF SHC-MG-2 DOE FOR RELIEF FROM THE AUTOMATIC
                                  STAY

         SHC-MG-2 Doe (the “Movant”) filed a Sexual Abuse Claim against The Diocese of

Rochester (the “Debtor” or the “Diocese”) and brought claims against other defendants in a

separate lawsuit filed in the Supreme Court of the State of New York, in the County of Monroe

(the “Clergy Abuse Action”).      The Movant, a child sexual abuse claimant in the above-

captioned Chapter 11 case, by and through his undersigned counsel, hereby moves (this

“Motion”) this Court for an Order granting relief from the automatic stay pursuant to section 362

of the Bankruptcy Code to allow the Movant to proceed to judgment on the grounds set forth

below:

         Background Facts

         1.    The Diocese of Rochester filed a petition for relief under Chapter 11 on

September 12, 2019 (the “Petition Date”).

         2.    The Petition Date was less than one month after the New York Child Victims Act

opened a window period for child sexual abuse survivors to file claims. Therefore, the Movant

did not have an opportunity to file a claim against the Diocese prior to the Petition Date. The

Movant filed the Clergy Abuse Action against the other defendants and filed a related proof of

claim in the Debtor’s bankruptcy case.
       3.      On or about August 7, 2020, the Movant filed Sexual Abuse Proof of Claim

number 354 against the Diocese.

       4.      The Clergy Abuse Action and the related Sexual Abuse Claim seek damages

against the Debtor and other parties on account of clergy child sexual abuse by an individual for

whom the Diocese and the other parties were responsible.

       5.      The Clergy Abuse Action is pending in the Supreme Court of the State of New

York, in the County of Monroe, subject to the Agreed Stipulation and Order Pursuant to 11

U.S.C. §105(a) Staying Continued Prosecution of Certain Lawsuits [Docket No. 452]. The claim

set forth in the Clergy Abuse Action is unliquidated.

       Relief Requested

       6.      The Movant respectfully requests relief from the automatic stay for cause

pursuant to 11 U.S.C. § 362(d) to prosecute the Clergy Abuse Action against the Diocese and all

other defendants to such action. The Movant will amend the complaint in the Clergy Abuse

Action to include the Diocese as a defendant if this Motion is granted. The Movant seeks stay

relief to prosecute the Clergy Abuse Action and obtain a judgment therein. However, the

Movant will not seek to enforce such judgment, subject to further order of the Court.

       Basis for Relief Requested

       7.      Relief from the automatic stay should be granted because cause exists as set forth

in (a) the Joinder of the Official Committee of Unsecured Creditors in Motions for Relief from

Automatic Stay (the “Joinder”) and (b) the Memorandum of Law in Support of Motions for

Relief from Automatic Stay (the “MOL”), filed concurrently with this Motion, and any related

declaration or reply pleadings and such other arguments or evidence as may be adduced at the




                                                2
hearing hereon.     The Joinder, the MOL and all exhibits and/or attachments thereto are

incorporated herein by reference for all purposes as though set forth fully herein.

       8.      The Movant hereby waives his right to an automatic termination of the stay that

would otherwise be granted pursuant to 11 U.S.C. § 362 (e) after the expiration of thirty (30)

days from the date of his request for relief under 11 U.S.C. § 362 (e).

       WHEREFORE, Movant requests that this Court issue an Order (a) granting relief from

the automatic stay as requested herein and in the Joinder and (b) such other and further relief as

the Court deems just and proper.



Dated: June 8, 2021

                                      Respectfully Submitted,

                                      By: /s/Mitchell Garabedian
                                      Mitchell Garabedian
                                      mgarabedian@garabedianlaw.com
                                      William H. Gordon
                                      wgordon@garabedianlaw.com
                                      LAW OFFICES OF MITCHELL GARABEDIAN
                                      100 State Street, 6th Floor
                                      Boston, MA 02109
                                      Phone: (617) 523-6250




                                                 3
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:
                                                     Case No. 19-20905
The Diocese of Rochester,
                                                     Chapter 11
                       Debtor.


         DECLARATION OF ATTORNEY MITCHELL GARABEDIAN IN SUPPORT
          OF SHC-MG-2 DOE’S MOTION FOR RELIEF FROM THE AUTOMATIC
                                    STAY

         Pursuant to 28 U.S.C. § 1746, I, Mitchell Garabedian, hereby submit this declaration (the

“Declaration”) under penalty of perjury:

         1.     I am of counsel for SHC-MG-2 Doe in the Clergy Abuse Action and on his

                related Sexual Abuse Proof of Claim number 354. I am associated in the above-

                named matter with Paul J. Hanly, Jr., Esq., and Brendan Smith, Esq., each of

                whom is a member in good standing of the New York bar, a member of Simmons

                Hanly Conroy, LLC and an attorney of record in the above-named matter.

         2.     In total, I represent ninety-five child sexual abuse survivors who filed proofs of

                claim in the above-captioned chapter 11 case.

         3.     I am the proprietor and managing attorney of the Law Offices of Mitchell

                Garabedian. I earned a Bachelor of Arts from Boston University in 1973, and a

                Master of Arts from Northeastern University in 1975. I earned my Juris Doctor

                degree from New England School of Law in 1979. I was admitted to the Bar of

                the Supreme Judicial Court of Massachusetts, the highest court of Massachusetts,

                in 1979. I was admitted to the United States District Court for the District of

                Massachusetts in 1980. This matter involves an area of the law, clerical sexual

                abuse litigation, in which I have considerable professional experience. Sexual
     abuse cases involving Catholic priests are complex and require specialized

     knowledge of the Catholic Church’s management structure, recordkeeping

     practices and protocols for handling accused abuser priests; as well as an

     understanding of the myriad symptoms of damages victims experience as a result

     of being an adult survivor of childhood clerical sexual abuse. I have represented

     plaintiffs in hundreds of these cases in courts in Massachusetts, Maine,

     Connecticut, New Jersey, and elsewhere.

4.   I attended the Court-ordered mediation sessions that have occurred from October

     2020 through March 2021 on behalf of two members of the Official Committee of

     Unsecured Creditors, and my other clients. I have personal knowledge of the

     facts set forth herein and can competently testify thereto.

5.   The following summarizes the prepetition status of the action pertinent to this

     motion:

     a. SHC-MG-2 Doe is a survivor of child sexual abuse by Father Albert H. Cason

        (deceased). The Debtor has not denied that Father Cason is a credibly accused

        abuser. Father Cason in fact is named in at least nineteen other sexual abuse

        proofs of claim in the above-captioned bankruptcy. The Diocese has liability

        insurance for SHC-MG-2 Doe’s claim.             SHC-MG-2 Doe’s state court

        complaint was filed post-petition, and therefore no other action has been taken

        in the state court litigation aside from the filing of the complaint. A true and

        correct copy of SHC-MG-2 Doe’s state court complaint has been filed

        concurrently with this Motion as an exhibit to the Joinder.




                                       2
       6.     The Debtor, Official Committee of Unsecured Creditors, and the Debtor’s

              insurers have failed to reach a mediated settlement of this case. I believe that the

              mediation has failed thus far, in large part, because the Debtor and its insurers, on

              the one hand, and the Committee and counsel to Sexual Abuse Survivors, on the

              other hand, have a substantial disagreement about the amount of proper

              compensation for holders of Sexual Abuse Claims.

       7.     The stay relief the Movant seeks is limited to the entry of a judgment, if any, and

              does not include collection actions against the Debtor or its insurers, subject to

              further order of the Court.

       8.     A proposed order granting the relief requested in this Motion and in the Joinder

              has been filed concurrently with this Motion as Exhibit 1 to the Joinder.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of knowledge and belief. I executed this Declaration on June 8, 2021 at

100 State Street, 6th Floor, Boston, MA 02109.



                                     By: /s/Mitchell Garabedian
                                     Mitchell Garabedian
                                     mgarabedian@garabedianlaw.com
                                     LAW OFFICES OF MITCHELL GARABEDIAN
                                     100 State Street, 6th Floor
                                     Boston, MA 02109
                                     Phone: (617) 523-6250




                                                 3
